DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 102	2
Claim Rejections - 35 USC § 103	4
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 6/22/21.  Claims 12-21 are currently pending.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 12, 14-16, 19 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al (US 2008/0075330 A1).           Regarding claims 12, Matsumura discloses an apparatus, comprising: a mounting surface (see 0059; window 70); a central region spaced apart from the mounting surface to position an object for scanning the object (see fig. 10); an array of emitters of electromagnetic radiation mounted on the mounting surface substantially facing the central region (see 0055; plurality of light emitting diodes are arranged in a two-dimensional lattice pattern); and an array of sensors mounted on the mounting surface to detect electromagnetic radiation reflected by the object (see 0056;  light receiving element array 50); wherein individual sensors of the array of sensors have lenses (see 0054, 0056; plane lens array 60) and sensor receptors (see 0056; light receiving array), the lenses of the individual sensors focusing an area of the object onto their corresponding sensor receptors, and wherein the lenses of the individual sensors are focused and have a sufficient depth of field to permit capture of information regarding a part of the object's surface that is sufficiently in focus to allow point of interest localization (see 0014; biometric feature information)and characterization of sufficient quality to allow for extraction of a digital fingerprint (see abstract; a high-quality image).
Regarding claims 14-16, 19, Matsumura discloses an interior surface of a portion of a sphere (see fig. 9); an interior surface of a portion of an ellipsoid (see fig. 9); an interior surface of a portion of a cuboid (see fig. 13); emitters are located approximately equidistant from the central region and have approximately equal intensity in operation (see fig. 10).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 13, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2008/0075330 A1) in view of Bhat et al (US 2017/0337413 A1).
Regarding claims 13, 17, 18, Matsumura teaches all elements as mentioned above in claim 12.  Matsumura does not teach expressly emit visible light; illuminated by at least one each of red, green, and blue emitters; array of emitters emit white light.
Bhat, in the same field of endeavor, teaches emit visible light (see 0148; light emitting pixels.. RGB); illuminated by at least one each of red, green, and blue emitters (see 0148; RGB); array of emitters emit white light (see 0148; white).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Matsumura to utilize the cited limitations as suggested by Bhat.  The suggestion/motivation for doing so would have been to enhance the detection process to be high (see 0008).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Matsumura, while the teaching of Bhat continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2008/0075330 A1) in view of Kuboyama et al (US 2017/0090599 A1).
Regarding claim 20, Matsumura teaches all elements as mentioned above in claim 12.  Matsumura does not teach expressly overlapping fields of view, wherein individual emitters of the array of emitters have overlapping fields of illumination, wherein points on a surface of the object are visible to at least two sensors of the array of sensors, and wherein the at least two sensors of the array of sensors are illuminated by one or more emitters of the array of emitters, the one or more emitters each emitting light of a different frequency.
Kuboyama, in the same field of endeavor, teaches overlapping fields of view, wherein individual emitters of the array of emitters have overlapping fields of illumination, wherein points on a surface of the object are visible to at least two sensors of the array of sensors, and wherein the at least two sensors of the array of sensors are illuminated by one or more emitters of the array of emitters, the one or more emitters each emitting light of a different frequency (see 0183, 0219, 0359).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Matsumura to utilize the cited limitations as suggested by Kuboyama.  The suggestion/motivation for doing so would have been to enhance the detection of distance and characteristics of an object (see 0008).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Matsumura, while the teaching of Kuboyama continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2008/0075330 A1) in view of Estevez (US 2010/0245609 A1).
Regarding claim 21, Matsumura teaches all elements as mentioned above in claim 12.  Matsumura does not teach expressly red, green, and blue receptors that are tuned to respective emitter frequencies.
Estevez, in the same field of endeavor, teaches red, green, and blue receptors that are tuned to respective emitter frequencies (see 0041).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Matsumura to utilize the cited limitations as suggested by Estevez.  The suggestion/motivation for doing so would have been to enhance distinguishing subjects in light of flash or color of objects (see 0041).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Matsumura, while the teaching of Estevez continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  




Conclusion
Claims 12-21 are rejected.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666